     Case 2:21-cv-00676-MCE-KJN Document 12 Filed 07/20/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                      FOR THE

                          EASTERN DISTRICT OF CALIFORNIA



 Jelly Belly Candy Company ,                Case No. 2:21-cv-00676-MCE-KJN
                   Plaintiff,

       v.                                   AMENDED DEFAULT JUDGMENT

 Windward Brands,

                   Defendant.




                IT IS ORDERED AND ADJUDGED default judgment is hereby
                ENTERED against defendant Windward Brands in the amount of
                $146,537.61.




July 20, 2021                                       KEITH HOLLAND, CLERK

                                                    By: /s/ J. Donati, Deputy Clerk
